Citation Nr: 1111313	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  07-18 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left inguinal hernia.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to February 1979, October 2001 to September 2002, and January 2004 to December 2004.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in San Juan, Puerto Rico, that denied the benefits sought on appeal.  

The issues of entitlement to service connection for a left inguinal hernia, a right shoulder disorder, and a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence of record reveals that the Veteran's lumbar spine disorder became manifest to a degree of 10 percent within one year from the date of his separation from service.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disorder have been met.  
38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the new law does not preclude the Board from adjudicating the Veteran's claim for service connection.  This is so because the Board is taking action favorable to the Veteran by granting service connection for a lumbar spine disorder; a decision at this point poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran here seeks service connection for a lumbar spine disorder.  To establish direct service connection, the record must contain (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  

In addition, entitlement to presumptive service connection must be considered in evaluating this claim.  38 C.F.R. § 3.307(a) provides that a chronic disease will be considered to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  Arthritis is included as a chronic disease eligible for such presumptive service connection.  38 C.F.R. § 3.309(a).

Here, the Board finds that the competent evidence establishes that his arthritis of the lumbar spine became manifest to a degree of 10 percent within one year from the date of his separation from service.  

Under 38 C.F.R. §§ 3.307(a) and 3.309(a), service connection may be presumed where the Veteran has served a minimum of ninety days either during a period of war or during peacetime service after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.309; 38 C.F.R. § 3.307.  Here, the Veteran served on active duty after December 31, 1946 for over two years.  As such, he meets the threshold requirement for presumptive service connection under 38 C.F.R. §§3.307 and 3.309(a).

Additionally, the disease must have become manifest to a degree of 10 percent or more within one year from the date of separation from service.  Here, the Veteran's DD214 Form indicates he was discharged from his last period of active duty in December 2004.  As noted by a November 2005 VA examiner, in January 2005, approximately one month after his discharge, the Veteran was diagnosed with degenerative joint disease of the lumbar spine on x-ray.  As such, the Veteran's diagnosis clearly fell within the one-year presumptive period.  

Further, the Board finds that the disorder was manifest to a degree of at least 10 percent within the presumptive period.  Degenerative arthritis is addressed by 38 C.F.R. Part 4, Diagnostic Code (DC) 5003.  This code provides the following:

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.)  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate rating diagnostic codes, a rating of 10 pct. [percent] is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5300.

In a September 2005 VA treatment record, the Veteran displayed lateral flexion to 30 degrees to the right and 25 degrees to the left, normal forward flexion, and extension to 20 degrees.  Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  See General Rating Formula for Diseases and Injuries of the Spine, Note (2).  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted with evidence of forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent more of the height.  While the Veteran's symptoms and range of motion do not satisfy the requirements for a 10 percent rating under this rating code, because the Veteran's back is nonetheless "affected by limitation of motion" a 10 percent rating is warranted under DC 5003.  Specifically, the Veteran's measurements in lateral flexion and extension were below normal thresholds despite the fact that the limitation did not rise to a compensable level.  As such, a minimum rating of 10 percent has been established via DC 5003.

For all of these reasons, the Board finds that service connection is warranted presumptively based on a showing of arthritis of the lumbar spine within one year from separation from service to a degree of at least 10 percent.


ORDER

Service connection for a lumbar spine disorder is granted.


REMAND

Additional development is necessary before the service connection claims for a left inguinal hernia, right shoulder disorder, and right knee disorder can be properly adjudicated.  First, the Board notes that service treatment records are missing from the Veteran's claims file.  Specifically, while records from the Veteran's latter periods of service have been obtained, records from the Veteran's October 1978 to February 1979 period  have not.  The Board notes that a DD214 confirming this service is not of record.  However, the RO, the Veteran, and the Veteran's representative all contend this service took place, and the Veteran's DD 214 Form for his first period of active duty appears to indicate the presence of some prior active service. The United States Court of Appeals for Veterans Claims (Court) has determined that if all relevant personnel records have not been obtained, that may be a breach of the duty to assist and grounds for remand.  See 38 U.S.C. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet.App. 96, 101-03 (2005).  These records must be obtained.

In addition, the Board finds that details about the character of the Veteran's service must be ascertained before adjudication can take place.  The file contains service treatment records dated subsequently to his last period of active duty.  As such, it appears the Veteran was serving in some reserve capacity after his last period of active duty concluded in 2004.  However, the Veteran's duty status, including the dates of active duty for training and inactive duty for training, is unknown.  This is essential information which must be obtained before adjudication can take place.

Finally, a remand is required in order to afford the Veteran VA examinations to determine the nature and etiology of his disabilities.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2010). Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

As for the Veteran's inguinal hernia, this condition was documented on VA examination in November 2005.  The Veteran contends he suffered with the same symptoms in-service as he did post-service related to the hernia, and the Board finds the Veteran is competent to describe this.  See e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  Moreover, service treatment records from July 2005 and August 2005 document the Veteran's hernia, although the character of his duty at this time is presently unknown.  In any event, a VA examination is needed to provide an opinion on the etiology of the Veteran's condition.  The VA examination reports of record contain no nexus evidence.

As for his right shoulder, he has been diagnosed with tendinitis, as documented in a VA treatment record of January 2005 for example.  Service treatment records of November 2004 and December 2004 document problems with the right shoulder.  Similarly, the Veteran has been diagnosed with intrasubstance degeneration in the posterior horn of the medial meniscus, as documented by a November 2005 VA examiner, for example.  Right knee problems were documented in a service treatment record of December 2004.  The VA examination reports of record contain no nexus evidence.  As such, VA examinations are needed to provide an opinion on the etiology of the Veteran's conditions.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall ensure that VA has complied with its duty to assist the Veteran under 38 C.F.R. § 3.159(c)(2) by requesting service medical and personnel records, and the DD 214 Form, for the Veteran's October 1978 to February 1979 duty from the National Personnel Records Center.  Associate all such records with the Veteran's claim folder.  If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, and compliance with 38 C.F.R. § 3.159(e)(i)-(iv) (2010) must be achieved.

2.  The RO/AMC shall contact the National Personnel Record Center and/or the appropriate service entity and request that (1) it verify all periods of active duty, active duty for training, and inactive duty for training, and (2) forward any and all service medical records associated with such duty that are not already incorporated in the record.  If the dates and character of such duty cannot be ascertained, a written statement to that effect should be requested for incorporation into the record.

3.  Afford the Veteran VA examinations with appropriate specialists to ascertain the nature and etiology of the following conditions:
	a.  left inguinal hernia
	b.  right shoulder disorder
	c.  right knee disorder

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's currently diagnosed disorders had their onset during service or are in any other way causally related to his active service.  
      			
The examiner(s) should additionally opine on whether it is at least as likely as not that there has been a continuity of sympomatology of these disorders since service.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case. The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R.  3.158, 3.655 (2010).   

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


